Citation Nr: 1019658	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for scars of the scalp 
and chin.  

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and B.A. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of a head injury, a 
bilateral knee condition, tinnitus, bilateral hearing loss, 
posttraumatic stress disorder, and scars of the scalp and 
chin.   

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the record.  

The Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD) has been recharacterized as a claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, in light of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Veteran claims that he currently suffers from residuals 
of a head injury, a bilateral knee condition, tinnitus, 
bilateral hearing loss, PTSD, and scars of the scalp and 
chin, as a result of combat in service.   

Pursuant to 38 U.S.C.A § 1154(b), in the case of a combat 
Veteran, VA shall accept as sufficient proof of service-
connection of any injury alleged to have been incurred in 
service, satisfactory lay evidence of service incurrence, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

The Veteran's service personnel records show that he served 
in the Army and his occupational specialty was reconnaissance 
NCO 761.  The Veteran was awarded the Victory Medal, Good 
Conduct Medal, Asiatic Pacific Medal, and Philippine 
Liberation Medal with 2 bronze stars.  His battles and 
campaigns included Eastern Mandates, Southern Philippines, 
Luzon and Ryukyus.  The records also noted that the Veteran 
participated in action against the enemy on the Kerama Retto 
from March to April 1945, accordingly the Board concedes that 
the Veteran had combat exposure during service. 

The Veteran asserts that he currently suffers from a 
bilateral knee disability, manifested by pain, that was 
incurred while jumping in and out of foxholes and jumping 
from tanks during combat.  He has also claims service 
connection for a scar on his chin incurred when an enemy 
combatant hit him with a bayonet.  The Veteran further claims 
acoustic trauma caused by in-service exposure to excessive 
noise from artillery fire and mortar attacks during combat.  
The Board finds that the Veteran's lay assertions are 
credible and consistent with the circumstances and conditions 
of his period of active wartime service.  See 38 U.S.C.A. § 
1154(b).

The service treatment records show that in October 1944, the 
Veteran was accidentally struck on the head by a rock during 
an explosion.  The clinician noted a laceration on the scalp, 
about one inch in size, which did not require sutures.  March 
1944 X-rays of the right knee revealed slight alteration in 
the right knee, indicative of a former injury.  The remainder 
of the service treatment records contain no finding, 
diagnoses or treatment for a bilateral knee disability, 
residuals of a head injury, scars, hearing loss or tinnitus.  

At a June 2009 personal hearing, the Veteran testified that 
he has experienced progressive gradual hearing loss, as well 
as headaches, dizziness, nausea and pain on his scalp, since 
service.  He provided a 20 years history of ringing in his 
ears.  The Veteran also reported that his knees have been 
symptomatic throughout the years due in-service injuries.  

While the Veteran is not a medical expert, he is competent to 
report easily observable symptomatology such as pain, 
headaches, dizziness, and difficulty hearing.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 
3.159(a)(2).  The Board finds this evidence sufficient to 
trigger VA's duty to assist the Veteran by obtaining medical 
examinations and/or opinion statements to identify any 
current disabilities associated with the Veteran's service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran claims to suffer from PTSD due to 
his combat experiences.  The Veteran testified to recurring 
nightmares of combat, hypervigilant behavior, and intrusive 
memories of combat.  The Veteran's son, B.A., testified that 
the Veteran had exhibited troubling behavior throughout the 
years, to include hypervigilance.  As the Veteran served in 
combat, his claimed in-service stressors are presumed to have 
occurred.  However, it remains unclear whether he has a 
confirmed PTSD diagnosis based on the criteria in DSM-IV and 
whether any PTSD is related to his period of active service.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for PTSD, it is necessary 
to have a medical opinion based upon a thorough review of the 
record that determines whether the Veteran has a confirmed 
PTSD diagnosis that is based on his combat service.  
Accordingly, the Board finds that he should be provided a VA 
psychiatric examination and opinion to determine whether he 
meets the DSM-IV criteria for PTSD.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board notes that claims for service connection 
for PTSD encompass claims for service connection for all 
acquired psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board thus finds that an examination 
and opinion addressing the etiology of any psychiatric 
disorder that may be present, to include PTSD, is necessary 
in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule a VA examination for the 
purpose of ascertaining whether the 
Veteran currently suffers from residuals 
of a head injury, and whether any 
residuals identified are etiologically 
related to service.  The claims folder 
must be sent to the examiner for review 
and the examination report should note 
that review.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current complaints of 
headaches, tinnitus, nausea, and 
dizziness, are etiologically related to a 
head injury incurred during active duty.  
The examiner must consider lay statements 
regarding in-service and post-service 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  The examiner is 
asked to comment on the clinical 
significance of the service treatment 
records, to include documentation of an 
October 1944 head injury incurred when the 
Veteran was accidentally struck on the 
head by a rock during an explosion.  The 
rationale for all opinions expressed 
should be provided. 

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any scars that may be present 
on the Veteran's scalp and chin.  The 
examiner should review the claims folder 
and note that review in the examination 
report.  The examiner should provide a 
complete rationale for any opinion 
provided.  The examiner is asked to 
identify any scars that may be present on 
the Veteran's scalp and chin and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current scars of the 
scalp and chin are related to his combat 
service, including the October 1944 head 
injury.  The examiner must consider lay 
statements regarding in-service and post-
service symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule a VA examination for the 
purpose of ascertaining the nature and 
etiology of any bilateral knee disability 
that may be present.  The claims folder 
must be sent to the examiner for review 
and the examination report should note 
that review.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current disability of 
the knees is etiologically related to the 
Veteran's combat service, to include 
injuries incurred while jumping in and out 
of foxholes and/or jumping or falling from 
tanks.  The examiner must consider lay 
statements regarding in-service and post-
service symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The 
examiner is asked to comment on the 
clinical significance of the in-service 
March 1944 X-ray of the right knee.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of tinnitus and any bilateral 
hearing loss that may be present.  The 
examiner should review the claims file and 
note that review in the examination report.  
The examiner should include a complete 
rationale for each opinion expressed.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state whether any 
tinnitus or bilateral hearing loss is 
shown.

b)  If so, is it at least as likely as 
not (50 percent probability or greater) 
that any current hearing loss or 
tinnitus is related to noise exposure 
from artillery fire and mortar attacks 
during service combat?  

c)  Is it at least likely as not (50 
percent probability or greater) that 
tinnitus is related to an October 1944 
head injury documented in the service 
medical records, or that tinnitus is 
secondary to any hearing loss found on 
examination? In this regard, the 
examiner is asked to consider the 
Veteran's lay statements of a 20 year 
history tinnitus, and a history of 
progressive hearing loss since service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

5.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability that may be 
present.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination report.  
The examiner should include a complete 
rationale for each opinion expressed.  
Specifically the examiner should provide 
the following information:

a)  The examiner should diagnose all 
current acquired psychiatric disorders, 
to include PTSD, or explain why there 
are no diagnoses.  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c)  Address whether a diagnosis of PTSD 
pursuant to DSM-IV appropriate?  The 
examiner should specifically state 
whether or not each criterion for the 
diagnosis is met and if so, whether a 
diagnosis of PTSD is related to 
service, including his combat service.

6.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



